DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.
Applicant’s election without traverse of Claims 1-10, and 14-20 in the reply filed on 09/13/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-10 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder et al. (US20180195775A1)
Regarding Claims 1-4 and 14-15, Schroeder teaches a method for additively manufacturing a microstructure from a caloric material (abstract and [0070]), 
the method comprising: providing a geometry of the microstructure to a processor of an additive manufacturing device in the form of a model [0070] 
the geometry defining a plurality of microfeatures of the microstructure [0070]; generating, via a computer processor, a three-dimensional (3D) model representative of the geometry of the microstructure, wherein all of the plurality of microfeatures are represented in the 3D model [0070] with a non-arcuate profile See Figures 440, 450, 460); 
and printing, via the additive manufacturing device, the microstructure from the caloric material according to the 3D model [0070] wherein the non-arcuate profile would be expected to reduce a file size of the 3D model compared to an arcuate profile.
Regarding Claims 3-6, and 16-19 the structure as shown in 440, 450, and 460 of Figure 13 comprise interlocking cross members that fit together in a lattice configuration where each cross member comprises non-arcuate cross-sectional profiles) forming polygon shaped microchannels (rectangular, quadrilateral, and hexagonal)
Regarding Claims 7 and 20, the additive manufacturing can be binder jet additive manufacturing [0072-0073] or by laser net shape manufacturing [0070], this genus of additive manufacturing includes selective laser sintering and selective laser melting; or by stereolithography or digital light processing [0070]
Regarding Claims 8-10, the part is taught to be used as a heat exchanger in heating or cooling appliance [0027] and to be made of electro-caloric, elasto-caloric, and magneto-caloric [0027]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738